Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 12/21/2021, has been entered. 
Claims 1 and 3-10 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of 

Claims 1 and 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yim et al. (US Pub. No. 2018/0013100 A1), hereafter referred to as Yim, in view of Kawato (JP2008243379-A, published 10/9/2008, including English translation provided).

As to claim 1, Yim discloses an organic light-emitting display apparatus (fig 11 and [0041]) comprising:
a pixel electrode (fig 11, electrode 211 [0059]);
an intermediate layer (layer 212; [0059]) on the pixel electrode (211), the intermediate layer comprising an emission layer ([0059]);
an opposite electrode (electrode 213 [0062]) on the pixel electrode (211) such that the intermediate layer (212) is therebetween;

an organic encapsulation layer (321; [0075]) on the inorganic encapsulation layer (311); and 
a protection layer (333, 312, 322, 313) on the organic encapsulation layer (321), the protection layer (333, 312, 322, 313) comprising a first protection layer (333) on the organic encapsulation layer (321) and a second protection layer (312) on the first protection layer (333).
Yim does not explicitly disclose that the first protection layer comprises silicon nitride and the second protection layer comprises silicon oxynitride. 
However, Yim does suggest that the layer 333 may comprise Silicon Nitride (paragraph [0121] teaches that the refractive-index control layer 331 may comprise Silicon Nitride; and [0151]-[0155] teaches that the layer 333 is made of the same material as the refractive-index control layer) and that layer 312 may comprise Silicon oxynitride ([0077]). 
As such, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to select one of the materials from the list of suggested materials in the Yim reference in order to provide the desired protection of the organic light emitting element. 

As such, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the protection layer (specifically protection layer 313) of Yim with the alternating stack of high and low refractive index materials (this stack of alternating layers is also considered to makeup the first and second protection layers as recited in the claim) as taught by Kawato since this will provide the organic light 

As to claim 3, Yim in view of Kawato disclose the organic light-emitting display apparatus of claim 1 (paragraphs above),
Kawato further discloses wherein the protection layer comprises a plurality of pairs of the first protection layer and the second protection layer (page 14 describes the pairs of layers 21a-24a),
wherein, in each of the plurality of pairs of the first protection layer and the second protection layer, the first protection layer is closer to the organic encapsulation layer than the second protection layer (page 14 describes the pairs of layers 21a-24a, wherein protection layer 21a is closer to organic emission layer 14 than protection layer 22a).  

As to claim 4, Yim in view of Kawato disclose the organic light-emitting display apparatus of claim 3 (paragraphs above),


As to claim 5, Yim in view of Kawato disclose the organic light-emitting display apparatus of claim 3 (paragraphs above),
Kawato further discloses wherein the protection layer comprises laminating two or more layers and provides an example embodiment with five layers (page 3 and page 14). 
Yim in view of Kawato does not explicitly disclose wherein the protection layer comprises five or more and seven or less pairs of the first protection layer and the second protection layer. 
Nonetheless, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the protection layer of Yim in view of Kawato with between five to seven pairs of the high-low refractive index material layers since the optimum number of layers is a result effective variable that could easily be determined by one of ordinary skill in the art.  Specifically, one skilled in the art would understand from Kawato that the multi-layer stack requires at least one pair so that 

As to claim 6, Yim in view of Kawato disclose the organic light-emitting display apparatus of claim 1 (paragraphs above),
Kawato further discloses an additional protection layer (fig 1, layer 25a) on the protection layer (layers 21a-24a), the additional protection layer comprising SiOxNy (pages 16 and 19).  Kawato does not explicitly recite that the first layer 21a comprises silicon nitride and the second layer 22a comprises silicon oxynitride.  However, it would have been understood by one of ordinary skill in the art that silicon nitride has a refractive index of substantially 2.2 while increasing the oxide component lowers the refractive index, as described on page 16.  Thus, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the layer 21a referred to as SiOxNy with x=0 and y=100 by PECVD using silane and nitrogen oxide as taught on page 16 so that the a high refractive index material layer with good sealing properties is formed (page 12-13; SiNx is more preferable to use in view of moisture resistance).

As to claim 7, Yim in view of Kawato disclose the organic light-emitting display apparatus of claim 1 (paragraphs above),
Kawato further discloses wherein a refractive index of the first protection layer is greater than that of the second protection layer (page 14, first layer 21a having refractive index of approximately 2.2 and layer 22a having refractive index of approximately 1.6). 

As to claim 8, Yim in view of Kawato disclose the organic light-emitting display apparatus of claim 7 (paragraphs above),
Yim in view of Kawato do not explicitly disclose wherein the refractive index of the first protection layer is 1.79 or more and 2.10 or less, and the refractive index of the second protection layer is 1.62 or more and 1.70 or less.  
Instead, Kawato discloses wherein the first protection layer is approximately 2.2 and the second protection layer is approximately 1.6 (page 14). 
Nonetheless, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  
As such, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to select the optimum refractive index of the protection layers of Yim in view of Kawato since this will allow for the thicknesses and sealing characteristics to be adjusted for the particular display application such as a display in a vehicle or on a watch. 

As to claim 9, Yim in view of Kawato disclose the organic light-emitting display apparatus of claim 7 (paragraphs above),
Yim in view of Kawato do not explicitly disclose wherein a difference between the refractive index of the first protection layer and the refractive index of the second protection layer is 0.09 or more and 0.48 or less. 
Instead, Kawato discloses wherein the difference between the refractive index of the first protection layer and the refractive index of the second protection layer is 0.6 (page 14). 
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  
As such, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to select the optimum refractive index of the protection layers of Yim in view of Kawato since this will allow for the thicknesses and sealing characteristics to be adjusted for the particular display application such as a display in a vehicle or on a watch. 

As to claim 10, Yim in view of Kawato disclose the organic light-emitting display apparatus of claim 7 (paragraphs above),
Yim in view of Kawato do not explicitly disclose wherein a thickness of the first protection layer is 350A or more and 500A or less, and a thickness of the second protection layer is 600A or more and 700A or less. 

Nonetheless, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  
As such, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to select the optimum thickness of the protection layers of Yim in view of Kawato since this will allow for the optimization of the sealing characteristics to be adjusted for the particular display application such as a display in a vehicle or on a watch. 

Pertinent Art
US 2018/0373085A1 and US Patent 10,312,473 are pertinent prior art references. 

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.

Applicant argued that the proposed modification of Yim in view of Kawato would result in the alleged second matching layer 3312 of the third index control layer 333 having a lower refractive index than the alleged first matching layer 3311 of the third index control layer 333.  In other words, refractive index in the third index control layer 333 would decrease in a thickness direction from the organic layer 321 toward the second inorganic layer 312.  However, this is in conflict with the disclosed design and purpose of Yim.  More specifically, the stack of layers 3311 to 3315 of Yim decrease along the thickness direction.  
Examiner disagrees because the combination of Yim with Kawato meets the limitations of the claims as detailed above with respect to claim 1.  Specifically, the claim recites “a protection layer” and then further limits that the protection layer comprises a first protection layer and a second protection layer.  As such, the recited “a protection layer” is not interpreted as being a single layer but instead being made up of additional layers.  

Applicant argued that the combination of Yim with Kawato would modify Yim contrary to its intended design and purpose.  
Examiner disagrees because the proposed modification of Yim with Kawato would not result in a change in the increasing or decreasing of the refractive indexes of the stacks of sublayers 3311 to 3315 as argued.  Instead, the combination would result in the incorporation of a UV protection component as taught by Kawato in the inorganic moisture blocking protection sub-layer of Yim. 

Applicant argued that neither Yim nor Kawato teach a reason for including a protection layer for protection from ultraviolet light. 
Examiner disagrees because, in page 2 of the translation, Kawato’s disclosure teaches that it is desirable to form an alternating stack of high and low refractive index materials so that the organic layer and the cathode electrode of the organic light emission element are not deteriorated by ultraviolet light.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        1/4/2022